Citation Nr: 1313096	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-32 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including as secondary to lumbosacral disc disease.

2.  Entitlement to service connection for a bilateral knee disorder, including as secondary to lumbosacral disc disease.

3.  Entitlement to service connection for a left ankle disorder.

4.  Whether new and material evidence was submitted to reopen a claim for service connection for temporomandibular joint dysfunction (TMJ).

5.  Entitlement to service connection for TMJ.

6.  Entitlement to service connection for epididymitis.

7.  Entitlement to a rating in excess of 20 percent for residuals of cold weather injury, right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Offices (ROs) in Los Angeles, San Diego, and Oakland, California.  The case comes to the Board from the RO in Oakland.

The Veteran's submissions indicate that he believes the issues of service connection for sleep apnea and for a rating in excess of 20 percent for lumbosacral disc disease are currently on appeal before the Board.  However, while a statement of the case (SOC) regarding the Veteran's sleep apnea claim was issued in March 2011, there is no record of a timely VA Form 9 as to this issue.  Therefore, it is not before the Board.  Additionally, while the Veteran filed a VA Form 9 in October 2009 indicating that he was appealing the rating for his low back condition, there is no record of a notice of disagreement with respect to that issue.  Without a notice of disagreement and the issuance of an SOC, there can be no substantive appeal.  However, the Veteran's statement that he wanted a higher rating for his low back disability on his October 2009 VA Form 9 may be interpreted as a new claim for an increased rating for that disability.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for depression, a bilateral knee disorder, a left ankle disorder, and TMJ and entitlement to an increased rating for residuals of a cold injury, right hand, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for TMJ was previously denied in a rating decision that was dated in November 1992.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision or submit additional evidence within one year.

2.  The evidence received since the November 1992 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for TMJ.

3.  Epididymitis had onset during wartime service.


CONCLUSIONS OF LAW

1. The RO's rating decision in November 1992 denying service connection for TMJ is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2. New and material evidence has been received to reopen the claim of service connection for TMJ. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Epididymitis was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken on the claims which are decided herein below, the Board finds that no further assistance in developing the facts pertinent those claims is required at this time.  Additional required development for the Veteran's other claims are addressed in the Remand portion of this decision.

 New and Material Evidence

In a November 1992 rating decision, the RO denied service connection for the Veteran's TMJ because no chronic disability was shown.  The evidence considered at that time included service treatment records and an August 1992 VA contract examination.  The Veteran did not timely file a notice of disagreement with this decision, or submit additional evidence within one year, so it then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service treatment records which were of record at the time of the prior denial show that the Veteran was assessed to have TMJ pain, initially thought to be an earache, in May 1992.  There was no evidence of TMJ at the time of the August 1992 examination.  In correspondence submitted after the November 1992 rating decision, the Veteran contended that while he did not experience jaw pain at the time of his discharge from military service he now experiences flare ups of jaw pain several times a month.  He reported that his private dentist recommended braces to help with his jaw pain.  The Veteran's contentions that he now experiences jaw pain are new, because they were not of record at the time of the prior decision.  They are material because they relate to an element of service connection that was missing at the time of the November 1992 rating decision, specifically the existence of a current disability.  When considered with other evidence of record, the Veteran's current contentions raise a reasonable possibility of sustaining his claim.  

The claim for entitlement to service connection for TMJ is reopened.

  Service connection

The Veteran contends that he has a testicular condition, currently diagnosed as epididymitis, that onset during his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, service treatment records show treatment for testicle pain assessed as possible epididymitis in May 1991.  VA treatment records show a diagnosis of epididymitis.  The Veteran submitted a May 2011 opinion from his VA primary care doctor.   The Veteran's doctor opined that it was more likely than not that the Veteran's current chronic epididymitis was related to the incident of epididymitis in service.  The groin pain that the Veteran experienced over many years was actually epididymitis that had flare ups at least three or four times a month.  

In this case, there was a diagnosis of epididymitis in service and there is a current diagnosis of epididymitis.  The Veteran's physician has provided a positive nexus opinion between the two.  In light of this, it is at least as likely as not that the Veteran's current chronic epididymitis is a continuation of the epididymitis he experienced on active duty.

Service connection for epididymitis is granted.  


ORDER

The application to reopen  the claim for service connection for TMJ is granted.

Service connection for epididymitis is granted.
 
REMAND

Further development is needed of the Veteran's claims for service connection for a psychiatric disorder and knee pain secondary to a low back disability, a left ankle disorder, TMJ, and an increased rating for cold injury residuals, right hand.  

With respect to the Veteran's depression, the Veteran contends that he developed a psychiatric disorder as a result of chronic pain from his service connected lumbosacral disc disease as well as chronic epididymitis for which he has been granted service connection in this decision.  The Veteran is competent to report that he sometimes feels depressed as a result of his pain.  VA treatment records show a diagnosis of depression.  The Veteran submitted letters from his private psychologist and social worker relating his psychiatric disorder to chronic pain from his service connected disabilities.  In light of this, the Veteran should be afforded a VA examination to determine any relationship between the Veteran's psychiatric disorder and his low back disability and other service connected disabilities.  Additionally, since the Veteran provided letters from a private psychologist and social worker, his treatment records from these professionals should be obtained if the Veteran provides the appropriate authorizations.

The Veteran alleged that he has knee pain as a result of his lumbosacral disc disease.  VA treatment records show treatment for knee pain, but do not show the cause.  It is noted that the Veteran was granted service connection for his back in part because he had service as a paratrooper and this was conceded to have caused back injury, although there were no complaints in service.  It is similarly likely that parachuting activities caused trauma to the knees.  Additionally, no opinion about any possible relationship between the Veteran's back and his knees has been obtained.  A VA opinion should be obtained as to whether the Veteran's activities as a paratrooper or his back disability caused him to develop a bilateral knee disorder.

The Veteran's entrance physical dated in July 1987 showed that he had a prior history of a left ankle fracture as a teenager.  A May 1989 service treatment record indicated that the Veteran twisted and sprained his left ankle in service.  The Veteran contends that he had problems with his left ankle since the in service sprain.  When a preexisting condition is noted at entry into military service, it is nonetheless presumed to have been aggravated if there is an increase in severity during service.  38 U.S.C.A. § 1153.  In this case, there is actually a record of an in service injury that may have aggravated the preexisting left ankle condition.  The Veteran should be afforded a VA examination to determine whether the Veteran's preexisting left ankle disorder was aggravated by service, including the May 1989 sprain.  

Service treatment records show that the Veteran was evaluated for what was believed to be an ear ache in May 1982, but was determined to actually be TMJ pain.  The Veteran reported that he currently has jaw pain which his dentist told him was TMJ.  He should therefore be afforded a VA examination.  Additionally, he mentioned private dental treatment and his private dental records should therefore be obtained, if the Veteran provides appropriate authorizations

Finally the Veteran contends that the symptoms of his right hand cold injury residuals got worse since the prior examination in October 2009.  In light of this, he should be afforded a new VA examination to determine the current severity of his right hand disability.   See VAOGCPREC 11-95 (April 7, 1995) (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all treatment received for his psychiatric disorder, knees, left ankle, TMJ, and right hand disability, and that he provide authorizations to enable VA to obtain his treatment records from any private health care providers who treated him for any of these disorders, including his private dentist, social worker, and psychologist.  All identified treatment records for which the Veteran provides appropriate authorizations should be obtained.  If records are identified but cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.

2.  Afford the Veteran a VA psychiatric examination.  The examiner should review the claims file in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran has a psychiatric disorder that is caused or aggravated (made permanently worse) by his service or a service connected disability, including lumbosacral disc disease and epididymitis.  A complete rationale should be provided for all conclusions expressed in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.  

3.  Afford the Veteran a VA orthopedic examination of his knees and left ankle.  The examiner should review the claims file in conjunction with the examination.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran has a bilateral knee disorder that was caused or aggravated (permanently made worse) either by in service trauma to the knees as a paratrooper or as a result of his service connected low back disorder.  The examiner should also indicate whether the Veteran's preexisting left ankle disorder was aggravated by service, including the incident when the Veteran sprained his ankle in service.  A complete rationale should be provided for all conclusions expressed.  If the examiner is unable to provide the requested opinion(s) without resort to undue speculation, he or she should explain why this is the case.  

4.  Afford the Veteran a VA dental examination.  The examiner should review the claims file in conjunction with the examination.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran has TMJ that was caused or aggravated (permanently made worse) as a result of his military service, including the incident of jaw pain in service which was diagnosed as TMJ at the time.  A complete rationale should be provided for all conclusions expressed.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

5.  Afford the Veteran an appropriate examination of the cold injury residuals of his right hand.  The examiner should review the claims file in conjunction with the examination.  All symptoms and functional effects of the Veteran's cold injury residuals, right hand, should be fully set forth in the report of examination.

6.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable, or less than fully favorable, to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


